Exhibit PLEDGE AGREEMENT on SHARES in CENTRAL EUROPEAN MEDIA ENTERPRISES N.V. Dated March 10, 2008 among Central European Media Enterprises Ltd. as the Pledgor The Bank of New York as the Pledgee and Central European Media Enterprises N.V. as the Company THIS PLEDGE AGREEMENT is made this tenth day of March, 2008 (this “Pledge Agreement”), by and among Central European Media Enterprises Ltd., a company duly organized and existing under the laws of Bermuda, with its registered office at Clarendon House, 2 Church Street, Hamilton, HM CX Bermuda, as the “Pledgor”, The Bank of New York, a New York corporation, having its registered office at One Canada Square, London E14 5AL, United Kingdom, as the “Pledgee”, and Central European Media Enterprises N.V., a public company with limited liability (naamloze vennootschap) incorporated under the laws of the Netherlands Antilles, having its corporate seat in Curaçao, the Netherlands Antilles, and its registered address at Schottegatweg Oost 44, Curaçao, the Netherlands Antilles and registered in the commercial register of the chamber of Commerce and Industries of Curaçao under number 67248 (the “Company”), WHEREAS, the Pledgor has entered into that certain indenture with inter alia the Pledgor as
